        Case 6:20-cv-01315-HLT-TJJ Document 1 Filed 11/16/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                              AT KANSAS CITY, KANSAS

DAVID RICKE,                                          )
                                                      )
       Plaintiff,                                     )
                                                      )
vs.                                                   )         Case No.
                                                      )
PLAINS ALL AMERICAN GP, LLC,                          )
Serve: Resident Agent                                 )
       Corporation Service Company                    )
       2900 SW Wanamaker Drive, Suite 204             )
       Topeka, Kansas, 66614                          )
                                                      )
       Defendant.                                     )

                                          COMPLAINT

       Plaintiff David Ricke (“Plaintiff” or “Ricke”), for his complaint against Defendant Plains

All American GP, LLC (“Defendant” or “Plains All American”), states as follows:

                          PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff is an individual residing in Kansas.

       2.      Defendant is a Delaware limited liability company that is registered to and that does

business in Kansas and that can be served through its Resident Agent, the Corporation Service

Company, at 2900 SW Wanamaker Drive, Suite 204, Topeka, Kansas, 66614.

       3.      The Court has jurisdiction over this action—which includes a claim arising out of

the Age Discrimination in Employment Act (29 U.S.C. § 621, et seq.) (the “ADEA”)—pursuant

to 28 U.S.C. § 1331.

       4.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) in that Defendant

does business in Kansas and a substantial part of the events or omissions giving rise to the subject

matter of this action arose in Kansas.



                                                 1
        Case 6:20-cv-01315-HLT-TJJ Document 1 Filed 11/16/20 Page 2 of 3




                                  FACTUAL BACKGROUND

       5.      Plaintiff worked as a truck driver for Defendant for approximately 22 years.

       6.      During his time with Defendant, Plaintiff’s performance was exemplary.

       7.      Defendant terminated Plaintiff’s employment on December 23, 2019—two days

before Christmas—allegedly because Plaintiff had answered a cell phone call while driving his

truck for Defendant on December 20, 2019.

       8.      The call that Plaintiff answered was from Defendant’s dispatch, and so, Plaintiff

believed he needed to answer the call when it came in.

       9.      When he answered the call, he advised the person on the other end of the call that

he needed to hang up.

       10.     The call lasted for approximately 20 seconds.

       11.     On information and belief, Defendant has not immediately terminated other drivers

who answer or use their phones while driving their trucks.

       12.     Other, younger drivers are given warnings by Defendant, but Plaintiff was not ever

given a warning in connection with his cell phone use on December 20, 2019—he was terminated

abruptly after a sparkling 22-year career.

       13.     Plains All American had a zero-tolerance policy with Plaintiff, but it uses a

different, more lenient system of discipline for its younger drivers who make less than Plaintiff.

       14.     On or about March 16, 2020, Plaintiff filed a Charge of Discrimination with the

Kansas Human Rights Commission and the EEOC alleging that he was the victim of age

discrimination.

       15.     On or about November 3, 2020, the EEOC granted Plaintiff a Notice of Right to

Sue in connection with the allegations at issue in his Charge of Discrimination.



                                                 2
        Case 6:20-cv-01315-HLT-TJJ Document 1 Filed 11/16/20 Page 3 of 3




                       COUNT I – AGE DISCRIMINATION (ADEA)

       25.    Plaintiff incorporates the allegations in paragraphs 1-15 as if fully set forth herein.

       26.    Plaintiff is an “employer” under the ADEA, and Plaintiff is an “employee” under

the ADEA.

       27.    Defendant discriminated against Plaintiff in connection with his age by terminating

his employment on December 23, 2019 and by treating him differently than younger employees

who made less money than Plaintiff.

       28.    Defendant’s conduct has caused Plaintiff damage.

       WHEREFORE, Plaintiff David Ricke respectfully requests judgment against Defendant

for his lost wages and benefits, liquidated damages, for any other damages available to him under

the ADEA, and for his reasonable attorneys’ fees, costs, and expenses.

                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury for the foregoing causes of action.

                           DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby requests the trial be held in Wichita, Kansas.

                                             HKM EMPLOYMENT ATTORNEYS LLP

                                      By:    /s/ Brad K. Thoenen
                                             Brad K. Thoenen, KS 24479
                                             bthoenen@hkm.com
                                             John J. Ziegelmeyer III, KS 23003
                                             jziegelmeyer@hkm.com
                                             1501 Westport Road
                                             Kansas City, Missouri 64111
                                             816.875.9339

                                             ATTORNEYS FOR PLAINTIFF




                                                 3
